Appeals by defendant, in separate actions by a wife for personal injuries, and by her husband for expenses and loss of services, (a) from a judgment in each action in favor of the plaintiff Entered on separate jury verdicts, and (b) from an order in each action denying a motion to set aside the verdict and for a new trial. In each action, judgment and order unanimously affirmed, with costs. The finding of negligence on the part "of the defendant has abundant support in the evidence. The question of the alleged contributory negligence of plaintiff wife was for the jury. (Moshier v. City of New York, 190 App. Div. Ill, 116, 117; Ayres v. Delaware, L. & W. R. R. Co., 158 N. Y. 254, 259.) Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.